Judgment, Supreme Court, New York County (Alvin Schlesinger, J. at trial and sentence), entered January 10, 1990, convicting defendant, after jury trial, of robbery in the first degree, and sentencing him, as a second felony offender, to an indeterminate term of 4 V% to 9 years imprisonment, unanimously affirmed.
Defendant’s conviction arises out of charges that he acted in concert with another in the robbery of personal property from Keith Coriander on June 21, 1989, accomplished through the threat of immediate injury to the victim by use of a broken bottle held by the co-defendant, as well as defendant’s conduct which resulted in the commission of the offense. Contrary to defendant’s arguments, the victim’s testimony regarding the robbery was essentially corroborated by another eyewitness, and the totality of the evidence amply supported the jury’s guilty verdict (see, e.g., People v Thompson, 72 NY2d 410).
*353The prosecutor’s statement that the jury could infer defendant’s guilt from his conduct at the scene, constituted fair comment on the evidence, and was an appropriate response to defense counsel’s comments in his summation. (See, e.g., People v Fielding, 158 NY 542.) The trial court did not err in allowing a deliberating juror, in the court’s robing room, and in the presence of defendant and defendant’s counsel, to address the court. When the juror characterized her question as "philosophical,” the court immediately responded that the matter could not be discussed. (See, People v Kemp [No. 79], 152 AD2d 599.) Concur—Sullivan, J. P., Milonas, Ross, Asch and Kassal, JJ.